Citation Nr: 0929032	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  04-20 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, due to exposure to Agent Orange or other herbicide 
agents.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to January 
1970.  He was born in 1948.

This appeal was brought to the Board of Veterans' Appeals 
(Board) from actions taken by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
initially provided testimony before one of the undersigned 
Veterans Law Judges on Travel Board at the VARO in November 
2005; a transcript (Tr-1) 
is of record.

A stay of appellate review was previously placed on cases 
affected by the decision of the U.S. Court of Appeals for 
Veterans Claims in Haas v. Nicholson, 20 Vet. App. 257 
(2006).  The stay affected claims for service connection 
based upon alleged herbicide exposure in which the only 
evidence of exposure was the receipt of the Vietnam Service 
Medal, or service on a vessel off the coast of Vietnam.  The 
U.S. Court of Appeals for the Federal Circuit  reversed the 
decision of the Court in May 2008, in Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), rehearing denied, 544 F.3d 1306 
(2008).  The appellant in Haas then filed a petition for a 
writ of certiorari to the U.S. Supreme Court, which was 
denied in January 2009.  Thus, the appeal in the Haas case 
has been resolved, the stay on all cases previously affected 
by Haas has been lifted, and this case is appropriate for 
appellate review by the Board.  See Haas v. Peake, 129 S. Ct. 
1002 (2009).  

The Veteran subsequently again testified before one of the 
undersigned Veterans Law Judges on Travel Board at the VARO 
in June 2009.  His spouse, with his permission, was an 
observer at the hearing.  A transcript is of record (Tr-2).

Service connection is now in effect for posttraumatic stress 
disorder (PTSD), rated as 70 percent disabling; residuals of 
fracture, right ring finger, with deformity and tenderness, 
rated at 10 percent; duodenal ulcer, rated at 10 percent; and 
residuals of injury, left little finger, and scar on palm of 
left hand, each rated at 0 percent.  The combined schedular 
rating is now at 80 percent, and a total disability rating 
based on individual unemployability has been awarded from 
October 1, 2004.


FINDINGS OF FACT

1.  The Veteran has diabetes mellitus, type II.

2.  Based on the aggregate evidence of record and with 
resolution of reasonable doubt in his favor, the Veteran is 
found to have been present on the landmass of Vietnam on at 
least one occasion during the period of 1968-1969, and is 
thus presumed to have been exposed to Agent Orange or other 
herbicide agents.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, diabetes 
mellitus, type II, claimed as a result of Agent Orange 
exposure, was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1116, 1154, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  Given the grant herein, 
additional discussion of those procedures is unnecessary

II.  Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where there is a 
chronic disease shown as such in service or within an 
applicable presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The law further provides that, if a Veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type II diabetes mellitus; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  
"Service in the Republic of Vietnam" means actual service 
in-country in Vietnam from January 9, 1962, through May 7, 
1975, and includes service in the waters offshore, or service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  See VAOPGCPREC 7-93 (holding that service 
in Vietnam does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace).  See also VAOPGCPREC 27-97 
(holding that mere service on a deep-water naval vessel in 
waters off-shore of the Republic of Vietnam is not qualifying 
service in the Republic of Vietnam).

The Vietnam Service Medal (VSM) was awarded to all members of 
the armed forces who served in Vietnam and contiguous waters 
and airspace between July 3, 1965 and March 28, 1973.  To 
qualify for award of the VSM an individual had to meet one of 
the following qualifications:  (1) Be attached to or 
regularly serve for 1 or more days with an organization 
participating in or directly supporting military operations.  
(2) Be attached to or regularly serve for 1 or more days 
aboard a Naval vessel directly supporting military 
operations.  (3) Actually participate as a crewmember in one 
or more aerial flights into airspace above Vietnam and 
contiguous waters directly supporting military operations.  
(4) Serve on temporary duty for 30 consecutive days or 60 
nonconsecutive days in Vietnam or contiguous areas, except 
that time limit may be waived for personnel participating in 
actual combat operations.  Manual of Military Decorations and 
Awards, Sept. 12, 1996.

As noted, under the applicable law discussed above, "service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  See 38 U.S.C.A. § 1116(a)(1)A), (f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  As noted in the Introduction, above, the 
interpretation of the quoted language has been the subject of 
extensive litigation, in Haas v. Nicholson and Haas v. Peake, 
cited above.  In its May 2008 decision, the Federal Circuit 
Court found that VA reasonably had interpreted the statute 
and regulation as requiring the physical presence of a 
veteran within the land borders of Vietnam (including inland 
waterways) during service, and noted (quoting from 
Presidential Executive Order No. 11231 (July 8, 1965)), that 
the receipt of the Vietnam Service Medal alone does not 
establish service in Vietnam.  Haas v. Peake, 525 F.3d at 
1188.  The Supreme Court declined to review the case, and the 
decision of the Federal Circuit in Haas v. Peake is now 
final. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

III.  Factual Background and Analysis

The Veteran seeks service connection for diabetes mellitus.  
The private and VA clinical record shows that he has been 
diagnosed with diabetes mellitus, type II.

The Veteran's active service in the Navy extended from April 
1968 to January 1970.  A partial personnel file is of record 
showing in one document that the Veteran was transferred to 
the USS OKINAWA on June 26 and reported on July 17, 1968.  
His DD Form 214 reflects that he had one year, 5 months and 
29 days of foreign or sea service (and only 3 months non-
overseas service); that his primary MOS was as a Messman, (an 
SA CS-3000), with comparable civilian work as a chef/cook; 
that he earned the National Defense Service Medal (NDSM), the 
Vietnam Campaign Medal (VCM) and Ribbon Bar with Device 
(1960-) and one star; and the Vietnam Service Medal; and that 
his last duty assignment was the USS OKINAWA.  Thus, it must 
be assumed that he served on that vessel from July 17, 1968, 
until on or about January 15, 1970; one document reflects 
that his messman duties extended from July 18 to October 21, 
1968.

He claims that he should be presumed to have been exposed to 
Agent Orange while stationed on shipboard including the USS 
OKINAWA (LPH-3) offshore of Vietnam.  He asserts that on two 
occasions he was in fact on land in Vietnam, e.g., during a 
ships' party at China Beach and during logistical support 
operations for a landing Marine group.  He also contends 
that, on a third occasion, he was on the OKINAWA in DaNang 
harbor during the ammunition dump explosion at the U.S. base 
on land there.  He does not allege being in combat operations 
at that time, and in fact testified that he and his shipmates 
watched the continuing explosions from lawn chairs on the 
flight deck.

The Veteran's personnel file reflects that he was certified, 
while aboard the USS OKINAWA, as having participated in 
support missions of the following operations against the 
Communist Insurgency Forces (Viet Cong) in the Republic of 
Vietnam including OPERATIONS VALIANT HUNT, BOLD MANNER, EAGER 
PURSUIT, EAGER PURSUIT II and DARING REBEL, specific 
inclusive dates for which extended essentially continuously 
with minimal breaks from December 15, 1968, to May 20, 1969.

The pertinent official details are of record relating to the 
USS OKINAWA from the U.S. Navy websites, reflecting, among 
other things, that as the second Iwo Jima class Amphibious 
Assault Ship (helicopter) (AAS/H), she had a draft of 25.9 
feet (7.9 meters) and a length of 184 meters (measurements 
which would reflect the nearness to shore the ship might be 
able to traverse or be berthed).  In an earlier deployment in 
1967, she had served off Vietnam as a mobile base from which 
a well-equipped force of Marines could quickly strike via 
helicopters at Communist insurgents.  The ship embarked on 
her second WESTPAC deployment from San Diego in November 
1968, returning in June 1969.

On a VA Form 21-95-1 filed in April 2004, the Veteran 
reported described special duty for those in the galleys, 
which were both port and starboard and thus on both sides of 
the ship for receipt while aboard the vessel, dealing with 
bodies of Marines who had been killed ashore.  That incident 
was the basis for the PTSD grant.

In his Substantive Appeal, a VA Form 9, filed in 2004, he 
noted that his ship was unique (as an AAS) such that it did 
not require docking at a pier for military personnel to go 
ashore.

The official history for some other vessels which 
participated in the operations cited above is also of record, 
e.g., the USS TORTUGA, which along with the USS OKINAWA and 
others closed the beachhead in May 1969 during DARING REBEL, 
an operation mounted to seek out and destroy Viet Cong rest 
camps on Barrier Island.  Landing craft were said to have 
splashed ashore while helicopters airlifted troops in the 
vertical envelopment phase of the operation with primary 
focus on destroying caches of food and ammunitions at the 
Viet Cong rest camps.  Also of record are official details of 
efforts of the Marine units involved including during 
OPERATION DARING REBEL, wherein Delta Company of the Marine 
Division was heli-lifted from the USS OKINAWA to Landing Zone 
Tiger, and from which there were many deaths and casualties, 
and during which time a number of prisoners and quantities of 
rice were taken.

On a VA psychiatric evaluation in July 2004, the Veteran said 
that when he served as a messman, they all had collateral 
duties on watch as well.

Before his initial hearing at the VARO, the Veteran stated, 
via his representative, that he intended to bring both the 
logs of the ship as well as photos taken at an outing at 
China Beach with the 326th Marine Division.  At the November 
2005 Travel Board hearing, it was corrected to be the 136th 
Marine Battalion.  Tr-1 at 3-4.  He stated that he had been 
with the group of the Marines which pulled into DaNang 
Harbor, and had several days of a group party with them at 
China Beach in March, both port and starboard, meaning that 
half of the ship would come and then rotate with the other 
half.  Tr-1 at 4, 5.  He also testified that, later in that 
operation, they asked for volunteers from the shipboard cooks 
to help the Marine cooks on land, who were short of cooks and 
training, which they did, going out for a period of 1-2 days 
at a time and then back on ship.  He was endeavoring to 
contact another messman for confirmation of that assertion.  
Tr-1 at 4.  He said he was in-country twice, once to assist 
the Marine cooks and the other time for the China Beach 
party.  Tr-1 at 5, 6-7.  

The Veteran's service representative has conscientiously 
endeavored to obtain assistance from service buddies.  At 
least one response was from someone who was on the OKINAWA 
but during a slightly different time frame.

However, one written communication, dated in November 2005, 
was from another former crewmember, a Yeoman, JD, whose 
brother had also been a quartermaster on the USS OKINAWA, and 
remembered the party they were given on China Beach. He named 
a third service comrade who had been there as well, RD.

At the time of the second Travel Board hearing, the Veteran 
submitted additional official U.S. Navy documentation 
concerning the OKINAWA and particularly during DARING REBEL.  
In substance, the OKINAWA was used for the Battalion Supply 
operating stocks, with two days of classes I, III and V stock 
being maintained in a base support area (BSA) ashore, with 
resupply on a regular basis from shipboard via helicopter.  
The document details the operations, including that space and 
staffing was limited on land and technicians and others were 
detached to perform second echelon maintenance in the field., 
and that equipment requiring more concentrated care would be 
returned to the OKINAWA.  The collateral details of the time-
frame are recorded including casualties, etc. 

At the hearing in June 2009, the Veteran again testified as 
to the two times he was on land in Vietnam.  Tr-2 at 3-4.  
Specifically, it was stated that the ship was in support of 
the Marines at that time and this was the basis for the party 
at the China Beach as well as the assistance in cooking for 
them on land.  Tr-2 at 4.  It was noted that certain of the 
documents provided just before the hearing had reflected that 
there was a great deal of exchanging of material and 
personnel from land to ship and back, during the operation as 
required.  Tr-2 at 4.  The Veteran testified that, when he 
and the several other OKINAWA-based cooks went onto land, as 
volunteers, they assisted by showing the Marines how to set 
up the supplies, how to deal with the frozen items in 
coolers, and how to cook on the grills and oil drums, and 
then they actually showed them by cooking a good many meals.  
Tr-2 at 5. 

He said that the party had been over a period of two days or 
more and that they had cooked for that as well and stayed 
over in the local (somewhat more permanent structure) 
barracks.  Tr-2 at 6, 12-13.  He explained that their effort 
would be construed as a BSA if ashore.  Tr/2 at 7-8.  

He said that, on the other occasion on land in Vietnam, they 
went from OKINAWA via helicopter with the supplies and then 
stayed in temporary hooches a short area away from the beach 
area in November-December 1969 or so.  Tr-2 at 9-10.  He 
thought that the other incident was on about May 5-20.  Tr-2 
at 10.

The Veteran is diagnosed with diabetes mellitus, type II, so 
the only pivotal question at hand is whether he is entitled 
to the presumption of exposure to Agent Orange or other 
herbicides in service.

It appears clear that the Veteran's accounts of going ashore 
in Vietnam from his ship, although not verified by Navy 
records, are consistent with the mission of his vessel, and 
unlikely to have been documented.  Although the evidence 
produced by the Veteran, including sworn testimony before two 
of the signatories below, is not entirely unequivocal, the 
Veteran alleges, and there is substantial, credible, and 
persuasive evidence to support that on at least two occasions 
he was in fact on land in Vietnam.  Accordingly, resolving 
reasonable doubt in the Veteran's favor, and without finding 
error in the previous action taken by the RO, the Board will 
exercise its discretion to find that the evidence is in 
relative equipoise, and will conclude that service connection 
for diabetes mellitus, type II, is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for diabetes mellitus, type II, based upon 
presumed exposure to Agent Orange or other herbicide agents, 
is granted.


			
KEITH W. ALLEN                                   HOLLY E. MOEHLMANN
	          Veterans Law Judge                                         
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


______________________________
ANDREW J. MULLEN
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


